In the United States Court of Federal Claims
                                          No. 03-2488V
                                     Filed: October 25, 2013
                                       Not to be Published

****************************
MICHELLE REDMOND, as parent,    *
guardian, and next friend of    *
TREVOR CARROLL, a minor,        *
                                *                      Autism; Attorneys’ Fees and Costs
                    Petitioner, *
                                *
             v.                 *
                                *
SECRETARY OF HEALTH AND         *
HUMAN SERVICES                  *
                                *
                    Respondent. *
                                *
****************************

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On October 14, 2011, petitioner filed a motion for attorneys’ fees and costs. In
compliance with Vaccine General Order #9, petitioner filed a statement on December
21, 2011, indicating she personally incurred no costs that are compensable under § 15
(e)(1).

       On October 25, 2013, the parties filed a Stipulation of Facts Concerning
Attorneys’ Fees and Costs. After informal discussions, the parties have agreed on
$4,610.16 in attorneys’ fees and costs.




1
   Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to redact medical or other information, that
satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will redact such
material from public access.


                                                  1
        The request for attorneys’ fees and costs is granted. Petitioner is awarded
reasonable attorneys’ fees and costs pursuant to §§ 15(b) and (e)(1), as I find that the
petition was brought in good faith and upon a reasonable basis, and the amounts
requested are reasonable and appropriate.

Accordingly, I hereby award the total amount of $4,610.16 as follows:

          a lump sum of $3,557.92, in the form of a check payable jointly to
           petitioner and the former law firm of petitioner’s counsel, The Wilner
           Firm; and

          a lump sum of $1,052.24, in the form of a check payable jointly to
           petitioner and petitioner’s counsel, Erin Juzapavicus.

      In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the Clerk of the court shall enter
judgment in accordance herewith.2

IT IS SO ORDERED.


                                             s/George L. Hastings, Jr.
                                             George L. Hastings, Jr.
                                             Special Master




2
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. See Vaccine Rule 11(a).


                                                2